Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 1 of 19 PagelD# 111

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia [=]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
Vv. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al. )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Gregory Washington, in his official capacity as President of George Mason University
c/o George Mason University Office of University Counsel

4400 University Drive

MS 2A3

Fairfax, VA 22030

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 2 of 19 PagelD# 112

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia [=]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
v. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al. )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Tos (@ielendona’s nawectnd diliicess) names University in his official capacity as Rector of the Board of Visitors George
c/o George Mason University Office of University Counsel
4400 University Drive
MS 2A3
Fairfax, VA 22030

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 3 of 19 PagelD# 113

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia a |
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
Vv. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al. )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendien's nome and allivess) Masonnieriy in his official capacity as Vice Rector of the Board of Visitors George
c/o George Mason University Office of University Counsel
4400 University Drive
MS 2A3
Fairfax, VA 22030

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 4 of 19 PagelD# 114

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia [=]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
v. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al. )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Simmi Bhuller, in her official capacity as Secretary of the Board of Visitors George
Mason University

c/o George Mason University Office of University Counsel

4400 University Drive

MS 2A3

Fairfax, VA 22030

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 5 of 19 PagelD# 115

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia [=]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
v. ; Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al. )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) David Farris, in his official capacity as Executive Director, Safety & Emergency
Management
c/o George Mason University Office of University Counsel
4400 University Drive
MS 2A3
Fairfax, VA 22030

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be ees against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 6 of 19 PagelD# 116

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia [=]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
v. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al. )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Julie Zobel, in her official capacity as Assistant Vice President Safety and Emergency
Management George Mason University

c/o George Mason University Office of University Counsel

4400 University Drive

MS 2A3

Fairfax, VA 22030

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 7 of 19 PagelD# 117

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia [x]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
Vv. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Anjan Chimaladinne, in his official capacity as a Member of the Board of Visitors
George Mason University

c/o George Mason University Office of University Counsel

4400 University Drive

MS 2A3

Fairfax, VA 22030

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 8 of 19 PagelD# 118

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia [=]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
V. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al. )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Dejentian’s nameand allivess) oan SoM onlrecety official capacity as a Member of the Board of Visitors
c/o George Mason University Office of University Counsel
4400 University Drive
MS 2A3
Fairfax, VA 22030

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 9 of 19 PagelD# 119

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
Eastern District of Virginia [=]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
v. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al. )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Mehmood Kazmii, in his official capacity as a Member of the Board of Visitors George
Mason University

c/o George Mason University Office of University Counsel

4400 University Drive

MS 2A3

Fairfax, VA 22030

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 10 of 19 PagelD# 120

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia [=]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
Vv. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) oon Macon u see _ Capacity as a Member of the Board of Visitors
c/o George Mason University Office of University Counsel
4400 University Drive
MS 2A3
Fairfax, VA 22030

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 11 of 19 PagelD# 121

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia [=]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
v. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al )
)
)
Defendant(s) )

To: (Defendant’s name and address)

SUMMONS IN A CIVIL ACTION

Ignacia S. Moreno, in her official capacity as a Member of the Board of Visitors
George Mason University

c/o George Mason University Office of University Counsel

4400 University Drive

MS 2A3

Fairfax, VA 22030

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are:

Jenin Younes Matthew D. Hardin

New Civil Liberties Alliance Hardin Law Office

1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date:

CLERK OF COURT

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 12 of 19 PagelD# 122

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia [=]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
v. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Carolyn Moss, in her official capacity as a Member of the Board of Visitors
George Mason University

c/o George Mason University Office of University Counsel

4400 University Drive

MS 2A3

Fairfax, VA 22030

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 13 of 19 PagelD# 123

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia a |
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
v. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant ence and adivess) oon. psivieeen oer oi capacity as a Member of the Board of Visitors
c/o George Mason University Office of University Counsel
4400 University Drive
MS 2A3
Fairfax, VA 22030

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 14 of 19 PagelD# 124

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia a |
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
V. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al. )
)
)
Defendant(s) )

To: (Defendant’s name and address)

SUMMONS IN A CIVIL ACTION

Jon Peterson, in his official capacity as a Member of the Board of Visitors
George Mason University

c/o George Mason University Office of University Counsel

4400 University Drive

MS 2A3

Fairfax, VA 22030

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are:

Jenin Younes Matthew D. Hardin

New Civil Liberties Alliance Hardin Law Office

1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.

You also must file your answer

Date:

or motion with the court.

CLERK OF COURT

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 15 of 19 PagelD# 125

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
Eastern District of Virginia [=]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
v. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Nancy Gibson Prowitt, in her official capacity as a Member of the Board of Visitors
George Mason University

c/o George Mason University Office of University Counsel

4400 University Drive

MS 2A3

Fairfax, VA 22030

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 16 of 19 PagelD# 126

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia [=]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
V. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al. )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Paul J. Reagan, in his official capacity as a Member of the Board of Visitors
George Mason University

c/o George Mason University Office of University Counsel

4400 University Drive

MS 2A3

Fairfax, VA 22030

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 17 of 19 PagelD# 127

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia a
Professor Todd Zywicki )
)
)
)
Plaintiffs) )
V. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To? (Defendant's name and adress) George WeconUinesiy capacity as a Member of the Board of Visitors
c/o George Mason University Office of University Counsel
4400 University Drive
MS 2A3
Fairfax, VA 22030

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 18 of 19 PagelD# 128

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Virginia [=]
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
v. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

‘To: Weenie emma antiadven) Gonna Hone ine Seer Official capacity as a Member of the Board of Visitors
c/o George Mason University Office of University Counsel
4400 University Drive
MS 2A3
Fairfax, VA 22030

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:21-cv-00894-TSE-MSN Document 3-1 Filed 08/05/21 Page 19 of 19 PagelD# 129

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

 

for the
Eastern District of Virginia a |
Professor Todd Zywicki )
)
)
)
Plaintiff(s) )
v. Civil Action No. 1:21-cv-00894
Gregory Washington, in his official capacity as )
President of George Mason University, et al )
)
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

Bob Witeck, in his official capacity as a Member of the Board of Visitors
George Mason University

c/o George Mason University Office of University Counsel

4400 University Drive

MS 2A3

Fairfax, VA 22030

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Jenin Younes Matthew D. Hardin
New Civil Liberties Alliance Hardin Law Office
1225 19th Street NW, Suite 450 1725 | Street NW, Suite 300
Washington, DC 20036 Washington, DC 20006

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
